Exhibit Exhibit 3.6 - 1 Salomón Griego García, Lawyer Commercial Notary Number 1 of the State of Sonora Circuito Periférico 1360 Poniente, Centro Comercial Local E22 Colonia Malecón C.P. 83270 Hermosillo, Sonora, Mexico Office Telephones:044-6621 064364 and 044-6621 064362 Cell: 6621 642828E-mail: salomongriego@yahoo.com.mx [SEAL] SALOMON GRIEGO GARCIA, LIC2. UNITED MEXICAN STATES COMMERCIAL NOTARY NUMBER 1 ESTADO DE SONORA SQUARE CERTIFICATE NUMBER 2,506 (TWO-FIVE-ZERO-SIX) BOOK NUMBER 1 (ONE) OF BUSINESS CORPORATIONS In Hermosillo, Sonora, Mexico, on the twenty-fifth day of the month of September, 2007 (two thousand and seven), Mr. FABIO MONTANARI and Mr. ARTURO NUÑEZ GUERRERO APPEARED before the undersigning lawyer, Salomón Griego García, Commercial Notary Number 1 (One), practising his profession in the State of Sonora, and, under oath to tell the truth, stated: Background Information The parties appearing.THE PARTIES APPEARING:FABIO MONTANARI and ARTURO NUÑEZ GUERRERO, produced for my perusal the original of the licence issued by the Ministry of Foreign Affairs to incorporate the company called ATZEK MINERAL SA DE CV, or Sociedad Anónima de Capital Variable [Open-end Stock Corporation], which reads verbatim, as follows:“In the upper right-hand margin, a seal displaying the national coat of arms.MINISTRY OF FOREIGN AFFAIRS.UNITED MEXICAN STATES.IN THE UPPER LEFT-HAND MARGIN: LEGAL AFFAIRS HEAD OFFICE.LICENSING OFFICE.SECTION 27 OF THE CONSTITUTION.DEPARTMENT OF THE S.R.E.2LICENCE 2604569FILE 20072604281. In compliance with the provisions of Section 27, Subsection I, of the Political Constitution of the United Mexican States, Section 28, subsection V of the Federal Public Administration Act of Mexico, Section 15 of the Foreign Investments Act and Sections 13, 14 and 18 of the Foreign Investments Act Regulations, and in view of the application filed by Mr(s). FABIO MONTANARI, based on the provisions of Section 39, Subsection 1 a) of the Rules of Procedure of the Ministry of Foreign Affairs currently in force, the licence is granted to incorporate an SA de CV under the name: ATZEK MINERAL This licence comes with the proviso that the foreigners’ exclusion clause or the agreement provided for in subsection I of Section 27 of the Constitution must be included in the articles of incorporation of the company that is being incorporated, in compliance with the provisions of Section 15 of the Foreign Investments Act and Section 14 of the Foreign Investments Act Regulations and the National Registerof Foreign Investments.It is important to note that this licence is issued notwithstanding the provisions of Section 91 of the Patent Rights Act. This licence shall be rendered null and void if the parties concerned do not appear before a notary public within ninety business days of the date of its issue, to execute the instrument corresponding to the Incorporation in question, in compliance with the Exhibit 3.6 - 2 Salomón Griego García, Lawyer Commercial Notary Number 1 of the State of Sonora Circuito Periférico 1360 Poniente, Centro Comercial Local E22 Colonia Malecón C.P. 83270 Hermosillo, Sonora, Mexico Office Telephones:044-6621 064364 and 044-6621 064362 Cell: 6621 642828E-mail: salomongriego@yahoo.com.mx [SEAL] SALOMON GRIEGO GARCIA, LIC2. UNITED MEXICAN STATES COMMERCIAL NOTARY NUMBER 1 ESTADO DE SONORA SQUARE provisions of Section 17 of the Foreign Investment Act Regulations and of the National Register of Foreign Investments. Likewise, the person concerned must notify the Ministry of Foreign Affairs of the use of the name that is being authorized by means of this licence within the six months following its issue, in compliance with the provisions of Section 18 of the Regulations of the Foreign Investments Act and of the National Register of Foreign Investments. Hermosillo, Sonora, September 25, 2007.THE ASSISTANT GOVERNMENT DELEGATE, ALEJANDRA YANES NAVARRO, LIC. (Signature).In the lower left-hand margin, a seal with the national coat of arms.UNITED MEXICAN STATES.MINISTRY OF FOREIGN AFFAIRS.LOCAL GOVERNMENT OFFICE IN HERMOSILLO, SONORA. Business Incorporation Contract Article One Mr.
